PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
MUFTI, Mohammed, Umair
Application No. 16/055,574
Filed: 6 Aug 2018
For: SONIC SIGNALING COMMUNICATION FOR USER DEVICES
:
:	SUA SPONTE DECISION
:	WITHDRAWING THE
:	HOLDING OF ABANDONMENT
:
:
:
Docket No. 0815201-00011


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed November 3, 2021.

The petition is GRANTED.

On April 26, 2021, Applicant timely filed a Notice of Appeal in response to a final Office action mailed October 27, 2020 (made timely by obtaining a three month extension of time).  Accordingly, Applicant had a two month extendable period in which to file an Appeal Brief or a Request for Continued Examination (RCE).  In other words, the last day Applicant could have filed an Appeal Brief or RCE, with the maximum five month extension of time, was November 26, 2021. Yet the Office mailed a Notice of Abandonment on November 3, 2021, prior to the end of the extendable period.  On November 24, 2021, Applicant filed an RCE, made timely by obtaining a five month extension of time.

In view of the above, it is obvious that the Notice of Abandonment was prematurely mailed.  Accordingly, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 2649 for consideration of the RCE, timely filed with a five month extension of time on November 24, 2021.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions